Title: From Benjamin Franklin to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 3 December 1783
From: Franklin, Benjamin
To: Willink, Wilhem & Jan,Staphorst, Nicolaas & Jacob van,La Lande & Fynje, De


          
            Gentlemen!
            Passy decmr. 3. 1783.
          
          I: Received the letter you did me the honour of writing to me the 30: past, and am very Sensible of your zeal for Supporting the Credit of the united States, and the difficulties you must be exposed to in accepting all the drafts of Mr. Morris of which you have advice. I Communicated your letter to our Banker Mr. Grand, and desired immediate Conference with him on the Subject. He has brought with him a Sketch of Mr. Morris’s Account, by which it appears that the means of assisting us are not in his hands. As to the proposition of mÿ accepting bills drawn on me at three Months, I do not See the least Probality of my having more money to command at that time than I have at present, so that the Expedient would be inëffëctual. Mr. Grand will him Self write to you on this occasion. I hope that the demand for bills in America, being for the present Supplied bÿ those Mr. Morris has already Disposed of there will not be many more issued before he is informed of the Difficiency of Funds on this Side the Water, when he will certainly hold his hand. With great Esteem, I have the honour to be, Gentlemen, Your most obediënt & most humb Servt.
          
            (:Signd:) B. Franklin.
            Copia
          
        